IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MORTGAGE ELECTRONIC             : No. 543 MAL 2014
REGISTRATION SYSTEMS, INC.,     :
LAFAYETTE AMBASSADOR BANK,      :
                                : Petition for Allowance of Appeal from the
                Respondent      : Order of the Superior Court
                                :
                                :
           v.                   :
                                :
                                :
HRISTOS G. DIMOU, ALSO KNOWN AS :
CHRIS G. DIMOU,                 :
                                :
                Petitioner      :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.